DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Applicant’s arguments, see page 9, filed 17 November 2022, with respect to the objections of claims 5-10 have been fully considered and are persuasive.  The objections of claims 5-10 have been withdrawn. 
35 USC 102
Applicant’s arguments, see page 10, filed 17 November 2022, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4905712 to Bowlin and US 4754511 to Sargent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180168356 A1 to Porowski in view of US 4905712 to Bowlin and further in view of US 4754511 to Sargent.
	Re Claim 1, Porowski teaches:
	A pillow attachment mechanism for positioning of the head and neck, said pillow attachment mechanism (at least [Abstract] “device to be worn on a user's head is provided for promoting back sleeping”) comprising: 
a first pillow and a second pillow, each of said first pillow and said second pillow having a triangular configuration, wherein each of said first pillow and said second pillow comprises a first end and a second end at a bottom side of said triangular configuration, wherein said first ends of said first pillow and said second pillow face each other, and said second ends of said first pillow and said second pillow position at opposite end of said first ends of said triangular configuration of said first pillow and said second pillow, respectively (at least Fig. 2 and [0036] “first and second stabilizers 105, 110 may comprise a head engaging surface 130 (the underside in the view shown in FIG. 2) that is configured to be disposed proximate the user's head and a bulge portion 140 extending outwardly from the head engaging surface” and [0037] “first and second stabilizers 105, 110 may, in some cases, be configured in the shape of a triangular prism”.); 
sleeves provided at the bottom side of said first pillow and said second pillow, and wherein said sleeves comprise a tunneled configuration (at least Fig. 13 and [0043] “the connecting member 120 by threading the connecting member through a sleeve 152 defined in each stabilizer. For example, as shown in FIG. 13, two slits 154 may be cut or formed in the covering 150, through which the connecting member 120 may be passed. Alternatively, a sleeve (e.g., a loop of material) may be formed separately from the covering 150 and may be affixed to the outer surface of the covering (e.g., through adhesive or stitching), and the connecting member 120 may be passed through the sleeve to attach it to the covering 150”.); 
Porowski does not explicitly teach:
wherein said sleeves position at distal edges of the bottom side of said first pillow and said second pillow,
a first cord and a second cord inserted into said sleeves of said first pillow and said second pillow from said first end to said second end and extending therefrom; and 
fasteners secured to said first cord and said second cord, wherein said fasteners face said second ends of said first pillow and said second pillow, respectively, 
wherein said first pillow and said second pillow extend along said first cord and said cord and come in contact with said fasteners creating a space between said first ends of said first pillow and said second pillow for positioning a head of a user, and wherein said fasteners restrict the movement of said first pillow and said second pillow along said first cord and said second cord.
	However, Bowlin teaches:
wherein said sleeves position at distal edges of the bottom side of said first pillow and said second pillow; a first cord and a second cord inserted into said sleeves of said first pillow and said second pillow from said first end to said second end and extending therefrom; (at least Fig. 1 elements 5 and 6).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow attachment mechanism taught by Porowski with the distal edge positioning of the sleeves taught by Bowlin because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (positioning the sleeves at the distal edge as taught by Bowlin) with a known device (pillow attachment mechanism taught by Porowski) with predictable results. A person having ordinary skill would have been motivated to do so because “lateral edges 5 and 6 are closed along the lower portion thereof while a top edge s is closed along a portion in the middle thereof to thereby form an envelope” (Bowlin [Col. 2 lines 40-45]).
	The combination of Porowski and Bowlin does not explicitly teach:
and fasteners secured to said first cord and said second cord, wherein said fasteners face said second ends of said first pillow and said second pillow, respectively, 
wherein said first pillow and said second pillow extend along said first cord and said cord and come in contact with said fasteners creating a space between said first ends of said first pillow and said second pillow for positioning a head of a user, and wherein said fasteners restrict the movement of said first pillow and said second pillow along said first cord and said second cord.
	However, Sargent teaches:
and fasteners secured to said first cord and said second cord, wherein said fasteners face said second ends of said first pillow and said second pillow, respectively (at least Figs. 5-6 element 90), 
wherein said first pillow and said second pillow extend along said first cord and said cord and come in contact with said fasteners creating a space between said first ends of said first pillow and said second pillow for positioning a head of a user, and wherein said fasteners restrict the movement of said first pillow and said second pillow along said first cord and said second cord (at least Figs. 5-6 and [Col. 5 lines 25-35] “A draw cord 80 and an appropriately located locking nut 90 are used to form either a thin elongated pillow, with the locking nut at a retracted position as shown in FIG. 5, or short, stubby pillow, with the locking nut compressing the pillow as shown in FIG. 6”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow attachment mechanism taught by the combination of Porowski and Bowlin with the fasteners taught by Sargent because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing fasteners as taught by Sargent) with a known device (pillow attachment mechanism taught by the combination of Porowski and Bowlin) with predictable results. A person having ordinary skill would have been motivated to do so because it allows “the locking nut compressing the pillow” (Sargent [Col. 5 lines 25-35]).
Re Claim 2, the combination of Porowski, Bowlin, and Sargent teaches:
	The pillow attachment mechanism of claim 1 (detailed with respect to claim 1).
Porowski further teaches:
wherein each of said first pillow and second pillow comprises a cover and having a foam interior (at least [0035] “first and second stabilizers 105, 110, such as out of closed cell compressed foam”.), and wherein said cover comprises a slit for enabling insertion and removal of said cover from said first and said second pillow (at least [0038] “the covering 150 may be removed”.).
Re Claim 13, the combination of Porowski, Bowlin, and Sargent teaches:
The pillow attachment mechanism of claim 1 (detailed with respect to claim 1). 
Sargent further teaches:
wherein said fasteners comprise toggles (at least Figs. 5-6 and [Col. 5 lines 25-35] “locking nut 90”.).

Claims 3-4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porowski in view of Sargent.
Re Claim 3, Porowski teaches:
	A pillow attachment positioning of the head and neck, said pillow attachment mechanism (at least [Abstract] “device to be worn on a user's head is provided for promoting back sleeping”) comprising: 
a first pillow and a second pillow, each of said first pillow and said second pillow having a triangular configuration, wherein each of said first pillow and said second pillow comprises a first end and a second end at a bottom side of said triangular configuration, wherein said first ends of said first pillow and said second pillow face each other, and said second ends of said first pillow and said second pillow position at opposite end of said first ends of said triangular configuration of said first pillow and said second pillow, respectively (at least Fig. 2 and [0036] “first and second stabilizers 105, 110 may comprise a head engaging surface 130 (the underside in the view shown in FIG. 2) that is configured to be disposed proximate the user's head and a bulge portion 140 extending outwardly from the head engaging surface” and [0037] “first and second stabilizers 105, 110 may, in some cases, be configured in the shape of a triangular prism”.); 
a sleeve secured provided at the bottom side of each of said first and said second pillow, and wherein said sleeve comprises a tunneled configuration; a strap inserted into said sleeve of each of said first pillow and said second pillow and extending therefrom (at least Fig. 13 and [0043] “the connecting member 120 by threading the connecting member through a sleeve 152 defined in each stabilizer. For example, as shown in FIG. 13, two slits 154 may be cut or formed in the covering 150, through which the connecting member 120 may be passed. Alternatively, a sleeve (e.g., a loop of material) may be formed separately from the covering 150 and may be affixed to the outer surface of the covering (e.g., through adhesive or stitching), and the connecting member 120 may be passed through the sleeve to attach it to the covering 150. In still other embodiments, each stabilizer 105, 110 may be molded or formed to include a hole therethrough (not shown), and the connecting member 120 may be passed through the hole to movably or fixedly attach the connecting member to the stabilizers 105, 110”.); 
Porowski does not explicitly teach:
and a fastener secured to said strap at said second end of said second pillow, 
wherein said second pillow extends along said strap and comes in contact with said fasteners creating a space between said first ends of said first pillow and said second pillow for positioning a head of a user, and wherein said fastener restricts the movement of said second pillow along said strap.
However, Sargent teaches:
and a fastener secured to said strap at said second end of said second pillow (at least Figs. 5-6 element 90), 
wherein said second pillow extends along said strap and comes in contact with said fasteners creating a space between said first ends of said first pillow and said second pillow for positioning a head of a user, and wherein said fastener restricts the movement of said second pillow along said strap (at least Figs. 5-6 and [Col. 5 lines 25-35] “A draw cord 80 and an appropriately located locking nut 90 are used to form either a thin elongated pillow, with the locking nut at a retracted position as shown in FIG. 5, or short, stubby pillow, with the locking nut compressing the pillow as shown in FIG. 6”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow attachment mechanism taught by Porowski with the fasteners taught by Sargent because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing fasteners as taught by Sargent) with a known device (pillow attachment mechanism taught by Porowski) with predictable results. A person having ordinary skill would have been motivated to do so because it allows “the locking nut compressing the pillow” (Sargent [Col. 5 lines 25-35]).
Re Claim 4, the combination of Porowski and Sargent teaches:
The pillow attachment mechanism of claim 3 (detailed with respect to claim 3).
Porowski further teaches:
wherein each of said first pillow and second pillow comprises a cover and having a foam interior (at least [0035] “first and second stabilizers 105, 110, such as out of closed cell compressed foam”.), and wherein said cover comprises a slit for enabling insertion and removal of said cover from said first pillow and said second pillow (at least [0038] “the covering 150 may be removed”.).
Re Claim 11, the combination of Porowski and Sargent teaches:
	The pillow attachment mechanism of claim 3 (detailed with respect to claim 3). 
Porowski further teaches:
wherein adjacent sides of the bottom sides of said triangular configuration facing said first ends of said first pillow and said second pillow position at substantial 90 degrees (at least Fig. 2).
Re Claim 12, the combination of Porowski and Sargent teaches:
The pillow attachment mechanism of claim 3 (detailed with respect to claim 3). 
Porowski further teaches:
wherein said strap is in the form of a loop (at least Fig. 2).
Re Claim 14, the combination of Porowski and Sargent teaches:
The pillow attachment mechanism of claim 3 (detailed with respect to claim 3). 
Sargent further teaches:
wherein said strap comprises another fastener at said second end of said first pillow (at least Figs. 5-6 element 90. It is noted that adding another fastener is a mere duplication of parts and it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B). In this case, adding another fastener at a different end has the predictable result of securing that end.), 
and wherein said fasteners restrict the movement of said first pillow and said second pillow along said strap when come in contact with said first pillow and said second pillow creating the space between said first ends of said first pillow and said second pillow for positioning the head of the user (at least Figs. 5-6 and [Col. 5 lines 25-35] “A draw cord 80 and an appropriately located locking nut 90 are used to form either a thin elongated pillow, with the locking nut at a retracted position as shown in FIG. 5, or short, stubby pillow, with the locking nut compressing the pillow as shown in FIG. 6”.).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673